Case 1:18-cv-01377-HYJ-PJG ECF No. 90, PageID.990 Filed 02/11/21 Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
                                _________


S&S INNOVATIONS CORP.,

       Plaintiff,                              Hon. Hala Y. Jarbou

v.                                             Case No. 1:18-cv-1377-HYJ


UUSI, LLC, et al.,

       Defendants,
________________________________/

                             SHOW CAUSE ORDER

      This matter is before the Court on two motions: Plaintiff’s motion for

attorneys’ fees (ECF No. 63) and Plaintiff’s motion for an order requiring

Defendants to deliver all materials that infringe Plaintiff’s intellectual

property rights (ECF No.74). The Court issued two separate notices scheduling

a hearing for today’s date. (See Notice, ECF No. 83, 84).

      The Court opened Court for the hearing as scheduled. Counsel for

Plaintiff appeared. Counsel for Defendants, Kenneth B. Morgan, did not. Nor

has Mr. Morgan contacted the court regarding this matter. Unfortunately, Mr.

Morgan has developed a habit of non-appearance.

      On July 27, 2020, Mr. Morgan failed to appear at a hearing scheduled

to address Plaintiff’s motion to compel discovery (ECF No. 37). (See Minutes,

ECF No. 43). The Court issued an order that same day, requiring counsel to
Case 1:18-cv-01377-HYJ-PJG ECF No. 90, PageID.991 Filed 02/11/21 Page 2 of 3




appear in person on August 10, 2020, to show cause why he should not be held

in contempt or otherwise sanctioned for his failure to appear. (ECF No. 44).

      Mr. Morgan failed to appear at the August 10, 2020, hearing. (See

Minutes, ECF No. 45).    The Court then issued another show-cause order,

requiring Mr. Morgan to personally appear on August 18, 2020, to explain his

failures to appear. (ECF No. 46). That order noted that Mr. Morgan’s failure

to appear at the August 18 hearing may result in a warrant for his arrest. (See

id. at PageID.669).

      Mr. Morgan appeared for the August 18, 2020, hearing, and he offered

his explanation for his previous failures to appear. The Court accepted his

explanation, but awarded costs against Mr. Morgan in favor of Plaintiff in the

amount of $6,915.00. (ECF No. 50, 57). Mr. Morgan was given thirty days to

pay the award. (ECF No. 57, PageID.867).

      Mr. Morgan failed to make the payment as ordered, however, and

Plaintiff filed a motion for a show-cause order. (ECF No. 58). On December 30,

2020, the Court conducted a hearing on that matter, at which all counsel

appeared. (Minutes, ECF No. 61). The Court granted the motion, in part,

ordering Mr. Morgan to pay the award of costs by January 8, 2021. (ECF

No. 62). The Court also admonished Mr. Morgan “that future failure to

timely comply with the Court’s orders may result in additional

sanctions, including contempt.” (Id. at PageID.877) (emphasis in original).




                                          2
Case 1:18-cv-01377-HYJ-PJG ECF No. 90, PageID.992 Filed 02/11/21 Page 3 of 3




      Plaintiff filed its second motion for attorneys’ fees on January 4, 2021.

(ECF No. 63). Plaintiff filed its motion for delivery all infringing materials on

January 15, 2021. (ECF No. 74). Defendants have failed to respond to either

motion. On February 2, 2021, the Court scheduled a hearing on the second

motion (ECF No. 74) for today’s date. (See Notice, ECF No. 83). A second

notice of the same hearing, adding the attorneys’ fee motion, was issued

yesterday.     (See Notice, ECF No. 84).       Mr. Morgan failed to appear.

Accordingly,

      IT IS ORDERED that Kenneth B. Morgan, counsel for Defendants, shall

appear in person on February 17, 2021, at 11:00 a.m. before Magistrate Judge

Phillip J. Green, 601 Federal Building, 110 Michigan Street N.W., Grand Rapids,

Michigan, to SHOW CAUSE why he should not be held in contempt, or otherwise

sanctioned, for his failure to appear as ordered by the Court. Failure to appear at

the show-cause hearing may result in the issuance of an arrest warrant.


      IT IS SO ORDERED.


Date: February 11, 2021                        /s/ Phillip J. Green
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge




                                           3
